Exhibit 10.6

FORM OF

NEWPORT CORPORATION

STOCK APPRECIATION RIGHT AWARD AGREEMENT

THIS STOCK APPRECIATION RIGHT AWARD AGREEMENT (the “Agreement”) is entered into
as of [GRANT DATE] (the “Grant Date”), by and between Newport Corporation, a
Nevada corporation (the “Company”), and [GRANTEE NAME] (the “Grantee”) pursuant
to the Company’s 2006 Performance-Based Stock Incentive Plan (the “Plan”). Any
capitalized term not defined herein shall have the same meaning ascribed to it
in the Plan.

RECITALS

A. Grantee is an employee, director, consultant or other Service Provider, and
in connection therewith has rendered services for and on behalf of the Company.

B. The Company desires to award Stock Appreciation Rights to Grantee to provide
an incentive for Grantee to remain a Service Provider of the Company and to
exert added effort towards its growth and success.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:

1. Grant of Stock Appreciation Rights. The Company hereby grants to Grantee
Stock Appreciation Rights with respect to [NUMBER OF STOCK APPRECIATION RIGHTS]
shares of the Company’s Common Stock at the Base Value per share set forth in
Section 2 below (the “SARs”) on and subject to the terms and conditions set
forth in this Agreement and in the Plan.

2. Base Value. The Base Value of each SAR is [BASE VALUE], which is equal to the
Fair Market Value of a share of the Company’s Common Stock on the Grant Date.

3. Vesting of SARs.

(a) Vesting Schedule. Subject to the provisions of Sections 4 and 5 below, the
SARs evidenced by this Agreement shall vest in installments as set forth in
Exhibit A attached hereto and incorporated herein by reference (each a “Vesting
Date”), subject to the achievement of specified performance goals established by
the Committee (as defined in the Plan) with respect to the Performance Criteria
(as defined in the Plan) set forth in Exhibit A (each, a “Performance
Condition”) for the fiscal year(s) or other fiscal period(s) or specific
event(s) set forth in Exhibit A (each, a “Performance Period”), in accordance
with the provisions set forth in Exhibit A of this Agreement, and the other
terms and conditions set forth herein.

(b) Performance Determination Date. For each Performance Condition, the
Committee shall determine, in its sole discretion, and certify in writing
whether and the extent to which such Performance Condition was achieved for a
Performance Period. Except as otherwise set forth in Exhibit A, such
determination and written certification will be made following completion of the
external audit of the Company’s financial statements for the applicable
Performance Period (the “Performance Determination Date”).

4. Continuous Service.

(a) Definition of Continuous Service. For purposes of this Agreement, the term
“Continuous Service” means: (1) employment of the Grantee by either the Company
or any Affiliated Company (as defined in the Plan), or by any successor entity
following a Change in Control (as defined in the Plan), which is uninterrupted
other than by vacations, illness (except for permanent disability, as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the “Code”)),
or leaves of absence which are approved in writing by the Company or any
Affiliated Company, if applicable; (2) service as a member of the Board of
Directors of the Company until Grantee resigns, is removed from office, or
Grantee’s term of office expires and he or she is not reelected; or (3) so long
as Grantee is engaged as a Service Provider (as defined in the Plan) to the
Company or an Affiliated Company. Changes in Grantee’s status among the
alternatives set forth in the foregoing clauses (1), (2) and/or (3) shall not be
deemed to terminate Grantee’s Continuous Service. For purposes of this
Agreement, the length of previous employment of Grantee by any entity, or
relating to any business, that has been acquired by the Company or any
Affiliated Company shall be included for purposes of calculating the number of
years of Grantee’s Continuous Service.



--------------------------------------------------------------------------------

(b) Termination of Continuous Service. In the event of any termination of
Grantee’s Continuous Service, notwithstanding Section 3(a) above, vesting of the
SARs shall cease immediately upon a termination of Grantee’s Continuous Service.
Service for only a portion of the vesting period, even if a substantial portion,
will not entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of Continuous
Service. Any SARs subject to this Agreement, to the extent not vested as of the
date of termination of Grantee’s Continuous Service, shall be automatically
cancelled as of such date (regardless of the reason for such termination,
including, without limitation, a termination due to death or permanent
disability), and the Grantee shall have no further rights with respect to such
SARs; provided, however, that any SARs that have vested as of the date of
termination of Grantee’s Continuous Service shall continue to be exercisable in
accordance with Section 6(a) below.

5. Change in Control. Notwithstanding Section 3(a) above, in the event there
occurs a Change in Control (as defined in the Plan) of the Company, then, except
as provided herein, the portion of the SARs that is outstanding and unvested
immediately prior to such occurrence shall accelerate and become fully vested
(100% achievement of all applicable Performance Conditions shall be deemed to
have occurred) upon (or, as may be necessary to effect such acceleration,
immediately prior to) the consummation of the Change in Control. If, however,
this Agreement is assigned by the Company and assumed by the acquiring or
successor entity (or parent thereof), or if new SARs under a new stock incentive
program are to be issued in exchange therefor, in connection with such Change in
Control transaction (as such events are more particularly described in the
Plan), then vesting of the SARs shall not accelerate and the time-based vesting
schedule shall continue to apply, but 100% achievement of all applicable
Performance Conditions shall be deemed to have occurred.

6. Right to Exercise.

(a) Exercise Period. The right of the Grantee to exercise SARs that have vested
in accordance with the terms of this Agreement shall terminate upon the first to
occur of the following:

(i) the expiration of seven (7) years from the date of this Agreement;

(ii) the expiration of three (3) months from the date of termination of
Grantee’s Continuous Service if such termination occurs for any reason other
than Qualifying Retirement (as defined hereinbelow), permanent disability, death
or cause; provided, however, that if Grantee dies during such three-month period
the provisions of subsection 6(a)(v) below shall apply;

(iii) immediately on the date of termination of Grantee’s Continuous Service if
such termination occurs for cause;

(iv) the expiration of one (1) year from the date of termination of Grantee’s
Continuous Service if such termination is due to permanent disability of the
Grantee (as defined in Section 22(e)(3) of the Code) where the Grantee does not
have ten (10) years of Continuous Service at the time of such termination;

(v) the expiration of one (1) year from the date of termination of Grantee’s
Continuous Service if such termination is due to Grantee’s death or if death
occurs during the three-month period following termination of Grantee’s
Continuous Service pursuant to subsection 6(a)(ii) above, in either case where
the Grantee does not have ten (10) years of Continuous Service at the time of
such termination;

(vi) the expiration of seven (7) years from the date of this Agreement if such
termination is due to: (i) Grantee’s Qualifying Retirement, (ii) Grantee’s
permanent disability (as defined in Section 22(e)(3) of the Code), where at the
time of Grantee’s termination Grantee has ten (10) years of Continuous Service,
or (iii) Grantee’s death, where at the time of Grantee’s termination Grantee has
ten (10) years of Continuous Service; or

(vii) upon the consummation of a Change in Control, unless otherwise provided
pursuant to Section 5 above.

(b) Qualifying Retirement. For purposes of this Agreement, a “Qualifying
Retirement” shall occur if at the time of Grantee’s retirement (i) Grantee has
had ten (10) years of Continuous Service and (ii) is age 59 1⁄2 or older.

7. Delivery of Common Stock Upon Exercise. Upon exercise of the SARs, Grantee
will receive an amount, payable in shares of the Company’s Common Stock,
determined by multiplying: (a) the excess of the Fair Market Value of a share of
Common Stock on the date of exercise of the SARs over the Base Value of such
Stock Appreciation Right, by (b) the number of shares of Common Stock as to
which such SARs are exercised. Upon such exercise, the Company shall issue to
Grantee a number of shares of Common Stock determined by dividing the amount
determined under the preceding sentence by the Fair Market Value of such shares
on the date of exercise, subject to applicable tax withholding requirements as
set forth in Section 8(b). The value of any fractional shares of Common Stock
shall be paid in cash at the time the shares are delivered to Grantee in
connection with the exercise of the SARs.

8. Tax Matters.

(a) Compliance with Tax Laws. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal or state payroll,
withholding, income or other taxes, which are the sole and absolute
responsibility of Grantee, are withheld or collected from Grantee.

 

2



--------------------------------------------------------------------------------

(b) Tax Withholding. The Company shall reasonably determine the amount of any
federal, state, local or other income, employment, or other taxes which the
Company or any Affiliated Company may reasonably be obligated to withhold with
respect to the grant, vesting, exercise or other event with respect to the SARs.
The Company may, in its sole discretion, withhold a sufficient number of shares
of Common Stock in connection with the exercise of the SARs at the Fair Market
Value (as defined in the Plan) of the Common Stock (determined as of the date of
measurement of the amount of income subject to such withholding) to satisfy the
amount of any such withholding obligations that arise with respect to the
exercise of such SARs. The Company may take such action(s) without notice to the
Grantee and shall remit to the Grantee the balance of any proceeds from
withholding such shares in excess of the amount reasonably determined to be
necessary to satisfy such withholding obligations. The Grantee shall have no
discretion as to the satisfaction of tax withholding obligations in such manner.
If, however, any withholding event occurs with respect to the SARs other than
upon the exercise of such SARs, or if the Company for any reason does not
satisfy the withholding obligations with respect to the exercise of the SARs as
provided above in this Section 8(b), the Company shall be entitled to require a
cash payment by or on behalf of the Grantee and/or to deduct from other
compensation payable to the Grantee the amount of any such withholding
obligations.

(c) Tax Treatment. The SARs evidenced by this Agreement, and the issuance of
shares of Common Stock or payments to the Grantee in connection with the
exercise of the SARs, are intended to be taxed under the provisions of
Section 83 of the Code, and are not intended to provide and do not provide for
the deferral of compensation within the meaning of Section 409A(d) of the Code.
The Company reserves the right to amend this Agreement, without the Grantee’s
consent, to the extent it reasonably determines from time to time that such
amendment is necessary in order to achieve the purposes of this Section.

9. Adjustments Upon Specified Events.

(a) Adjustment in Number and Kind. In the event that the outstanding shares of
the Company’s Common Stock are hereafter increased or decreased or changed into
or exchanged for a different number or kind of shares or other securities of the
Company by reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other change in the capital structure of
the Company, then the Company shall make appropriate adjustments to the number
of SARs subject to this Agreement and to the number and kind of securities that
may be issued in respect of such SARs, in order to preserve, as nearly as
practical, but not to increase, the benefits to the Grantee.

(b) Adjustment to Performance Measures. With respect to any Performance
Condition, the Company shall adjust the performance measures, performance goals,
relative weights of the measures, and other provisions of this Agreement to the
extent (if any) it determines, in its sole discretion, that the adjustment is
necessary or advisable to preserve the intended incentives and benefits to
reflect (1) any stock split, reverse stock split, stock dividend, material
change in corporate capitalization, any material corporate transaction (such as
a reorganization, combination, separation, merger, acquisition, or any
combination of the foregoing), or any complete or partial liquidation of the
Company, (2) any change in accounting policies or practices, (3) the effects of
any special charges to the Company’s earnings, or (4) any other similar special
circumstances.

10. No Stockholder Rights. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the SARs or
any shares of Common Stock issuable in respect of such SARs, unless and until
shares of Common Stock are actually issued to and held of record by the Grantee.
No adjustments will be made for dividends or other rights of a holder for which
the record date is prior to the date of issuance of the shares of Common Stock
upon the exercise of the SARs, except as provided in Section 9 hereof.

11. Restrictions on Transfer. Until shares of the Company’s Common Stock have
been issued free of restrictions in connection with the exercise of the SARs,
neither the SARs nor any interest therein or amount payable in respect thereof
may be sold, assigned, transferred, pledged or otherwise disposed of, alienated
or encumbered by the Grantee, either voluntarily or involuntarily, except by
will, the laws of descent and distribution or pursuant to a DRO entered by a
court in settlement of marital property rights or except as authorized by the
Administrator of the Plan in its sole discretion. The transfer restrictions set
forth in this Section 11 shall not apply to transfers to the Company.
Notwithstanding the foregoing, upon the issuance of shares of the Company’s
Common Stock in settlement of exercised SARs, the restrictions set forth in this
Section 11 shall continue to apply to such issued shares until such time as the
Grantee has satisfied all holding period requirements applicable to the Grantee
based on his or her position with the Company under any Company policy.

12. Adverse Activity. The Company may cancel, rescind, suspend, withhold or
otherwise limit or restrict all or any portion of the SARs at any time if the
Grantee is not in compliance with all applicable provisions of this Agreement
and the Plan, or if the Grantee engages in any “Adverse Activity.” For purposes
of this Section 12, “Adverse Activity” shall include: (a) the rendering of
services for any organization or engaging directly or indirectly in any business
which is or becomes competitive with the Company, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company; (b) the disclosure to anyone outside the Company, or the use in other
than the

 

3



--------------------------------------------------------------------------------

Company’s business, without prior written authorization from the Company, of any
confidential information or material relating to the business of the Company,
acquired by the Grantee either during or after employment or other engagement
with the Company; (c) the failure or refusal to disclose promptly and to assign
to the Company (in accordance with the Company’s policies and any agreement in
effect between the Company and the Grantee pertaining to confidentiality and/or
ownership of intellectual property) all right, title and interest in any
invention or idea, patentable or not, made or conceived by the Grantee during
employment by the Company, utilizing any Company property, during Grantee’s
working time, or relating in any manner to the actual or anticipated business,
research or development work of the Company; (d) activity that results in
termination of the Grantee’s employment for cause; (e) a material violation of
any rules, policies, procedures or guidelines of the Company; or (f) any attempt
directly or indirectly to induce any employee of the Company to be employed or
perform services elsewhere or any attempt directly or indirectly to solicit the
trade or business of any current or prospective customer, supplier or partner of
the Company.

13. Compliance with Laws. The award of SARs and the offer, issuance and delivery
of securities under this Agreement are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. The Grantee will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. The Company will cause such action to be
taken, and such filings to be made, so that the grant hereunder shall comply
with the rules of the Nasdaq National Market or the principal stock exchange on
which shares of the Company’s Common Stock are then listed for trading.

14. Limitation of Company’s Liability for Nonissuance; Unpermitted Transfers.
The Company agrees to use its reasonable best efforts to obtain from any
applicable regulatory agency such authority or approval as may be required in
order to issue and sell the shares of the Company’s Common Stock to Grantee
pursuant to this Agreement. The inability of the Company to obtain, from any
such regulatory agency, authority or approval deemed by the Company’s counsel to
be necessary for the lawful issuance and sale of the shares hereunder and under
the Plan shall relieve the Company of any liability in respect of the
nonissuance or sale of such shares as to which such requisite authority or
approval shall not have been obtained. The Company shall not be required to:
(a) transfer on its books any SARs or any shares issued in respect thereof which
shall have been sold or transferred in violation of any of the provisions set
forth in this Agreement, or (b) treat as owner of such issued shares or to
accord the right to vote as such owner or to pay dividends to any transferee to
whom such issued shares shall have been so transferred.

15. Legends. In the event, and only in the event, that, at the time shares of
Common Stock are to be issued in connection with the exercise of the SARs
pursuant to this Agreement, the Company does not have an effective Form S-8
Registration Statement on file with the Securities and Exchange Commission with
respect to the offer and sale of shares of Common Stock covered by this
Agreement, the certificates, if any, representing the shares of Common Stock so
paid will bear a legend in substantially the following form:

“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AN OPINION (SATISFACTORY TO THE COMPANY) OF COUNSEL
(SATISFACTORY TO THE COMPANY) THAT REGISTRATION IS NOT REQUIRED.”

16. “Market Stand-Off” Agreement. Grantee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Grantee will not
sell or otherwise transfer or dispose of any shares of Common Stock held by
Grantee that were received upon the exercise of the SARs without the prior
written consent of the Company or such underwriter, as the case may be, during
such period of time, not to exceed 180 days following the effective date of the
registration statement filed by the Company with respect to such offering, as
the Company or the underwriter may specify.

17. No Agreement to Employ. Nothing contained in this Agreement constitutes an
employment commitment by the Company or any Affiliated Company, confers upon the
Grantee any right to remain employed by the Company or any Affiliated Company,
or interferes in any way with the right of the Company or any Affiliated Company
at any time to terminate such employment. Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Grantee
under any written agreement with the Company or any Affiliated Company.

18. General.

(a) Section Headings; Number and Gender. The section headings of, and titles of
paragraphs and subparagraphs contained in, this Agreement are for the purpose of
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation thereof. Where the context
requires, the singular shall include the plural, the plural shall include the
singular, and any gender shall include all other genders.

 

4



--------------------------------------------------------------------------------

(b) Governing Law; Attorneys’ Fees. The validity, construction, interpretation,
and effect of this Agreement shall be governed by and determined in accordance
with the laws of the State of California except for matters related to corporate
law, in which case the provisions of the Nevada corporation law shall govern. If
any party shall bring an action in law or equity against another to enforce or
interpret any of the terms, covenants and provisions of this Agreement, the
prevailing party in such action shall be entitled to recover from the other
party reasonable attorneys’ fees and costs.

(c) Severability. If any provision of this Agreement or the application thereof
is held to be invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications, and to this end the provisions of this Agreement are
declared to be severable.

(d) Entire Agreement. This Agreement, including Exhibit A hereto, embodies the
entire agreement of the parties hereto respecting the matters within the scope
of this Agreement and supersedes all prior and contemporaneous agreements of the
parties hereto that directly or indirectly bears upon the subject matter hereof,
except as otherwise set forth in Section 17 hereof. Any such prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter hereof shall be deemed to have been merged into this Agreement, and to
the extent inconsistent herewith, such negotiations, correspondence, agreements,
proposals, or understandings shall be deemed to be of no force or effect. There
are no representations, warranties, or agreements, whether express or implied,
or oral or written, with respect to the subject matter hereof, except as
expressly set forth herein. This Agreement is an integrated Agreement as to the
subject matter hereof.

(e) Interpretation. The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan, and shall in all respects be interpreted
in accordance therewith. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall be controlling and determinative. The Administrator shall
interpret and construe this Agreement and the Plan, and any action, decision,
interpretation or determination made in good faith by the Administrator shall be
final and binding on the Company and the Grantee.

(f) Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
Notwithstanding the foregoing, amendments made pursuant to Section 8(c) or 9(b)
hereof may be effectuated solely by the Company.

(g) Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and be binding upon the Grantee and his
heirs, executors, administrators, successors and permitted assigns.

(h) Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

(i) Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention:
General Counsel, and if to the Grantee, at his or her most recent address as
shown in the employment or stock records of the Company.

(j) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Copies of such signed counterparts
may be used in lieu of the originals for any purpose.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NEWPORT CORPORATION     GRANTEE: By:  

 

     

 

Name:  

 

      [GRANTEE NAME] Title:  

 

     

 

5



--------------------------------------------------------------------------------

EXHIBIT A

VESTING SCHEDULE

 

Grant Date:

Grantee Name:

Aggregate Number of SARs:

  

[GRANT DATE]

[GRANTEE NAME]

[NUMBER OF SARs]

Vesting Schedule:

The vesting of all SARs evidenced by this Agreement will be conditioned upon the
achievement by the Company of the following financial performance goal(s):

 

     Target

Performance Measure

   Level            

If the financial performance goal set forth above is achieved by the Company,
the SARs will vest in equal annual installments on the first [NUMBER OF VESTING
YEARS] anniversaries of the Grant Date. If such financial performance goal is
not achieved, all SARs will be forfeited effective as of the Performance
Determination Date.

 

A-1